MEMORANDUM OPINION

     No. 04-06-00080-CV
In the Interest of J.M.C., III, A Child
  From the 131st Judicial District Court, Bexar County, Texas
Trial Court No. 2005-CI-15306
Honorable Richard E. Price , Judge Presiding

PER CURIAM

Sitting: Alma L. López , Chief Justice
  Catherine Stone , Justice
  Rebecca Simmons , Justice

Delivered and Filed: April 26, 2006

DISMISSED FOR LACK OF JURISDICTION
 From our initial review of the record it appeared that the trial court had granted a bill of review to set aside the prior
judgment, but that there had been no trial on the merits of the case.  On March 23, 2006, Appellee Samuel G. Canales filed
a motion to dismiss for lack of jurisdiction.  On March 31, 2006, Appellant's attorney filed a notice that they had no
response to Appellee's motion to dismiss. 
 Therefore, this appeal is dismissed for lack of jurisdiction.  See Tex. R. App. P. 42.3(a). Costs of appeal are taxed against
appellant.  
       PER CURIAM